                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

JORGE GONZALEZ                                                                        PLAINTIFF

AND

UNION INSURANCE COMPANY                                                          INTERVENOR

VS.                                                          CAUSE NO.: 1:18cv100-SA-DAS

KOMO MACHINE, INC.
JOHN DOES 1-100, AND
UNKNOWN CORPORATION A – Z                                                       DEFENDANTS

              ORDER DISMISSING ACTION BY REASON OF SETTLEMENT

       The Court was advised that this action was settled or is in the process of being settled.

Therefore, it is not necessary that the action remain on the calendar of the Court.

       IT IS ORDERED that this action be DISMISSED without prejudice. The Court retains

complete jurisdiction to vacate this order and reopen the action upon cause shown that the

settlement has not been completed and further litigation is necessary.

       It is SO ORDERED, on this the 15th day of January, 2020.

                                                      /s/Sharion Aycock_______________
                                                      UNITED STATES DISTRICT JUDGE
